BARHAM, J.,
concurs fully. However, SANDERS, C. J., and SUMMERS, J., are in error in my opinion in dissenting “from the granting of a stay order”. A stay or*598der was not granted for it was unnecessary. Granting of the writ here stays all proceedings below as does the granting of writs of certiorari in all cases. The stay is automatic by law and rule of court and is not discretionary. The dissents must he expression of pre-disposition on the final outcome of this case on the merits for we have not issued a stay order.
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a Writ of Certiorari issue herein, directing the Honorable Hiram J. Wright, Judge of the Eighth Judicial District Court for the Parish of Winn, to transmit to the Supreme Court of Louisiana, on or before the seventh day of January, 1974, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court, on the 25th day of February, 1973, at 10 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.
SANDERS, C. J., and SUMMERS, J., dissent from the grant of a stay order.
BARHAM, J., concurs fully. However, SANDERS, C. J., and SUMMERS, JJ., are in error in my opinion in dissenting “from the granting of a stay order”. A stay order was not granted for it was unnecessary. Granting of the writ here stays all proceedings below as does the granting of writs of certiorari in all cases. The stay is automatic by law and rule of court and is not discretionary. The dissents must be expression of pre-disposition on the final outcome of this case on the merits for we have not issued a stay order.